Case 17-09308        Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56          Desc Main
                                   Document      Page 1 of 11



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                     )         Chapter 7
                                           )
Mack Industries, Ltd., et al.,             )
                                           )         No. 17 B 09308
                                           )
                               Debtor.     )
____________________________________)
                                           )
Ronald R. Peterson, as chapter 7 trustee,  )
                                           )
                               Plaintiff,  )
                                           )
              v.                           )         No. 19 A 00202
                                           )
Iryna Chakanava and Stanislav Taynitskiy, )
                                           )
                                           )
                               Defendants. )         Judge Carol A. Doyle




                                     Memorandum Opinion

         Ronald Peterson filed an adversary complaint as trustee of two debtors, Mack Industries,

Ltd. (“Mack”) and Oak Park Avenue Realty, Inc. (“Oak Park”), against Iryna Chakanava and

Stanislav Taynitskiy. The trustee sought to avoid approximately $76,000 in transfers made by

the debtors to them as fraudulent transfers and preferences. After he filed an amended complaint

alleging completely new transfers, the defendants moved to dismiss based on the statute of

limitations. The motion will be denied.




                                                 1
Case 17-09308          Doc 1462     Filed 01/19/21 Entered 01/19/21 16:38:56           Desc Main
                                    Document      Page 2 of 11



1.        Background

          The trustee filed his original complaint in March 2019. It sought to avoid $11,120 in

transfers during a four month period in 2017 as preferential. The trustee attached an exhibit to

the complaint that identified four transfers between January 31, 2017 and May 31, 2017 (roughly

the 90-day preference period for the debtors)1 totaling $11,120, stating only the date and amount

of the transfer. He also alleged two claims to avoid $76,000 in transfers as constructively

fraudulent and two claims to avoid the same amount in transfers as actually fraudulent under 11

U.S.C. § 548 and its counterpart under Illinois law. Neither the complaint nor the exhibit gave

any information about the specific transfers the trustee sought to avoid in the fraudulent transfer

claims.

          The defendants moved to dismiss the complaint. After the court granted a motion to

dismiss a similar adversary complaint in Peterson v. McClean (In re Mack Industries, Ltd.), No.

19-ap-00433, 2019 Bankr. LEXIS 3603 (Bankr. N.D. Ill. Nov. 20, 2019), the trustee consented

to dismissal of the complaint in this case. He was granted leave to amend and filed an amended

complaint in April 2020. The amended complaint dropped Oak Park as a debtor on whose behalf

the trustee sued, dropped the preference claim, consolidated the fraudulent transfer claims into

two counts, eliminated the four transfers listed in the original Exhibit 1, and replaced them with

35 completely new transfers made between October 31, 2013 and January 31, 2017 totaling

approximately $107,000.

          The defendants moved to dismiss the amended complaint, arguing that the claims based



          1
      The 90 day preference period under 11 U.S.C. § 547 begins on the petition date, which
was March 24, 2017 for Mack and May 31, 2017 for Oak Park.

                                                  2
Case 17-09308        Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56             Desc Main
                                   Document      Page 3 of 11



on the new transactions are barred by the statute of limitations. They argue that the original

complaint identified only four transfers totaling $11,000 but the amended complaint identifies 35

new transfers totaling $107,000. They contend that the new transfers are barred by the statute of

limitations because the trustee did not seek to avoid them before the two-year limitations period

in 11 U.S.C. § 546(a) expired in March 2019. The trustee responds that a statute of limitations

defense cannot be resolved on a motion to dismiss and that the amended complaint relates back

to the original complaint so it is not barred by the statute of limitations. The defendants failed to

file a reply.



1.      Standard on Motion to Dismiss

        On a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the Federal

Rules of Civil Procedure (applicable here through Rule 7012 of the Federal Rules of Bankruptcy

Procedure), a plaintiff’s factual allegations are accepted as true and the court draws reasonable

inferences from them in the plaintiff’s favor. Taylor v. JPMorgan Chase Bank, N.A., 958 F.3d

556, 562 (7th Cir. 2020). The court must determine whether the plaintiff states a claim for relief

that is plausible on its face. Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.

1955 (2007)). “[A] limitations defense is not often resolved on a Rule 12(b)(6) motion because a

complaint need not anticipate and overcome affirmative defenses, such as the statute of

limitations. But dismissal at this early stage is appropriate when the complaint alleges facts

sufficient to establish that the suit is indeed tardy.” Amin Ijbara Equity Corporation v. Village of

Oak Lawn, 860 F.3d 489, 492 (7th Cir. 2017); Cancer Found., Inc. v. Cerberus Capital Mgmt.,

LP, 559 F.3d 671, 674-75 (7th Cir. 2009). When a defense based on a statute of limitations can


                                                  3
Case 17-09308         Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56                Desc Main
                                    Document      Page 4 of 11



be determined from the allegations in the complaint, issues regarding relation back can be

decided on a motion to dismiss. Peterson v. Urquhart (In re Mack Industries, Ltd.), No. 19-ap-

00254, at *13-18 (Bankr. N.D. Ill. January 19, 2021).



2.      Relation Back

        Rule 15(c) of the Federal Rules of Civil Procedure, which applies to adversary

proceedings through Rule 7015 of the Federal Rules of Bankruptcy Procedure, governs when an

amended complaint relates back to the time of filing of a previous complaint. Rule 15(c)(1)(B)

provides that a pleading relates back to the date of the original pleading when “the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out - or

attempted to be set out - in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B).

        As many courts have recognized, the most important factor in determining whether a

pleading relates back is “whether the original complaint provided the defendant with sufficient

notice of what must be defended against in the amended pleading.” Brandt v. Gerardo (In re

Gerardo Leasing, Inc.), 173 B.R. 379, 388 (Bankr. N.D. Ill. 1994). “Generally, an amended

complaint will relate back if it merely adds a new legal ground for relief, changes the date and

location of the transaction alleged, . . . spells out the details of the transaction originally alleged,

. . [or] merely increas[es] the ad damnum clause . . . .” Global Link Liquidating Trust v. Avantel,

S.A. (In re Global Link Telecom Corp.), 327 B.R. 711, 716 (Bankr. D. Del. 2005) (quoting Coan

v. O&G Indus., Inc. (In re Austin Driveway Servs., Inc.), 179 B.R. 390, 395 (Bankr. D. Conn.

1995)). “None of those amendments affects the quality of the notice given by the general fact

situation alleged in the original pleading . . . . However, when the amended pleading does not


                                                    4
Case 17-09308        Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56             Desc Main
                                   Document      Page 5 of 11



rely upon the facts and transactions originally pled or plead them more specifically, but rather is

based on new facts and different transactions, the proposed amendment will not relate back to

the original pleading.” Id. See also Gerardo Leasing, 173 B.R. at 389 (“If . . . an amendment

states a new claim based on a materially different set of facts than the original claim, the

amendment does not relate back.”). One test of the sufficiency of the factual nexus between the

original and the proposed allegations is whether the evidence with respect to the amendment

could have been introduced under the original complaint. Austin Driveway, 179 B.R. at 395;

Gerardo Leasing, 173 B.R. at 388. “Courts need take care that a party not be allowed to use the

relation back doctrine solely to ‘bootstrap’ time-barred claims onto viable actions where the

claims are not based on the same factual allegations.” Gerardo Leasing, 173 B.R. at 388.

       The case law applying these general notions regarding relation back in the context of

transactions added in an amended complaint for fraudulent transfer and preferential transfer is

complex and not always consistent. The observation made in 1986 by the court in Pereira v.

Hong Kong & Shanghai Banking Corp. (In re Kam Kuo Seafood Corp.), 67 B.R. 304, 308

(Bankr. S.D.N.Y. 1986), remains true today: there is no per se rule one way or the other

regarding whether transactions added in an amended complaint for preferential or fraudulent

transfer relate back to the original complaint.

       Rule 15(c)(1)(B) requires that the new pleading arise from the “transaction,” “conduct,”

or “occurrence” alleged in the original pleading. As many courts have held, each transfer in

avoidance litigation is treated as a separate transaction for purposes of proof and applying the

law of relation back. See, e.g., Burtch v. Opus, L.L.C (In re Opus East, L.L.C), No. 11-ap-52423,

2013 WL 4478914 (Bankr. D. Del. Aug. 6, 2013); Buchwald Capital Advisors, LLC v. JP


                                                  5
Case 17-09308        Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56             Desc Main
                                   Document      Page 6 of 11



Morgan Chase Bnk, N.A., et al (In re M. Fabrikant & Sons, Inc.), 447 B.R. 170, 182 (Bankr.

S.D.N.Y 2011); Gerardo Leasing, 173 B.R. at 389; Metzeler v. Bouchard Transp. Co. (In re

Uni-Petrol Geselleschaft fuer Mineraloelprodukte m.b.H.), 66 B.R. 977, 983-84 (Bankr.

S.D.N.Y. 1986). This is consistent with the requirement under Rules 8(a) and 9(b) that a

plaintiff specify the details of each transfer when alleging a claim for fraudulent or preferential

transfer. See McClean, 2019 Bankr. LEXIS 3603, at *7, 10, 16. Thus, newly alleged transfers

do not fall within the same “transaction” for purposes of Rule 15(c)(1)(B). As the Metzeler court

noted, “[s]imilar conduct with respect to a separate transaction is not expressly included” within

Rule 15(c)(1)(B). 66 B.R. at 984. New transactions also do not fall within an “occurrence,”

which generally refers to a specific event like an accident. See, e.g., Meredith v. United Air

Lines, 41 F.R.D. 34, 38 (S.D. Cal. 1966) (an accident in which a passenger was injured was an

“occurrence”). To relate back, newly alleged transfers must fall within “conduct” originally

alleged to satisfy Rule 15(c). Courts have struggled to determine when newly alleged transfers

fall within the “conduct” originally alleged in the context of fraudulent transfer and preference

complaint.

       Many courts have held that newly alleged transactions do not relate back to the original

pleading. The Metzeler court concluded that four newly alleged transfers did not relate back to

the original fraudulent transfer complaint when the new transactions were significantly earlier

than those alleged in the original complaint and they arose from conduct different than that

alleged in the original complaint. 66 B.R. at 984. Similarly, in Fabrikant, a transaction

specified for the first time in an amended complaint did not relate back to the original complaint,

which contained only a general reference to payments to the defendants. Fabrikant, 447 B.R. at


                                                  6
Case 17-09308        Doc 1462     Filed 01/19/21 Entered 01/19/21 16:38:56            Desc Main
                                  Document      Page 7 of 11



182. The court in Opus East found that new transactions did not satisfy Rule 15(c)(1)(B) when

the original complaint did not contain allegations about the loans in question or their subsequent

repayment. Opus East, 2013 WL 4478914 at *4. Likewise, in Golden v. The Guardian (In re

Lenox Healthcare, Inc.), 343 B.R. 96, 106 (Bankr. D. Del. 2006), the court held that new

transactions alleged in an amended complaint to avoid preferential and fraudulent transfers did

not relate back merely because they arose from the same agreement. The amended complaint

“challenged new transfers; it did not simply set forth new legal grounds or facts on which to

avoid and recover the original transfers.” Id. See also Rouge Steel Ind., Inc. v. Omnisource

Corp. - Fort Wayne Brok (In re Rouge Indus., Inc.), No. 05-ap-52242, 2006 WL 148946, *3-4

(Bankr. D. Del. Jan. 19, 2009) (holding that newly alleged preferential transfers do not relate

back when the original complaint did not allege specific facts about systematic payments but

instead parroted the statute); Peltz v. CTC Direct, Inc. (In re MBC Greenhouse, Co), 307 B.R.

787, 792-93 (Bankr D. Del. 2004) (concluding that new transfers did not relate back when they

were not part of a scheme of payments alleged in the original complaint); New Bedford

Capacitor, Inc. v. Sexton Can Co. (In re New Bedford Capacitor, Inc..), 301 B.R. 375, 380

(Bankr. D. Mass. 2003) (concluding that not all payments during the preference period were part

of the same conduct and the new transaction alleged did not relate back); Austin Driveway, 179

B.R. at 393; Kam Kuo, 67 B.R. at 308 (new transfers did not arise from the same conduct

alleged in original complaint).

       Other courts, however, have concluded that newly alleged transfers related back or could

potentially relate back to the original pleading. For example, in Pry v. Maxim Global, Inc. (In re

Maxim Truck Co.), 415 B.R. 346, 354 (Bankr. S.D. Ind. 2009), the court concluded that newly


                                                 7
Case 17-09308        Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56              Desc Main
                                   Document      Page 8 of 11



alleged transactions related back when the original complaint alleged that the trustee sought to

avoid any transfer within the year preceding the bankruptcy that “include, but are not limited to”

those listed in an exhibit to the complaint. The court in Sikirica v. US Foods, Inc. (In re

Damon’s Int’l., Inc.), 500 B.R. 729, 736 (Bankr. W.D. Pa. 2013) reached a similar result,

concluding that transactions related back because the original complaint stated that the trustee

sought to avoid all transfers made during the preference period, including additional transfers the

trustee may learn about during discovery. In Gerardo Leasing, the court noted that

“considerable difficulty arises when courts are confronted with an original complaint which

pleads a transaction or series of transactions and amendments which seek only to add

transactions to those already pleaded.” 173 B.R. at 379. It refused to dismiss based on a statute

of limitations defense when it was possible that the plaintiff could prove at trial that the new

transactions arose from the “common scheme” or pattern of transactions alleged in the original

complaint. 173 B.R. at 390-91. See also Fiber-Lite Corp. v. Molded Acoustical Products, Inc.

(In re Molded Acoustical Products, Inc.), 150 B.R. 608, 613 (E.D. Pa. 1993) (claim based on

new post-petition transactions related back when plaintiff could not deny that they were factually

related to the transfers alleged in the original complaint).

       A number of courts have tried to reconcile the varying decisions. The Austin Driveway

court explained that the determining factor across many decisions is whether the original

complaint alleges an “underlying scheme or course of conduct which is the basis of the original

action and links otherwise distinct transactions.” 179 B.R. at 397. It noted that relation back in

preference actions is the exception rather than the rule, in contrast to fraudulent transfer actions

where it is more likely that a common scheme to defraud was alleged in the original complaint


                                                  8
Case 17-09308        Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56              Desc Main
                                   Document      Page 9 of 11



that would permit relation back of transactions alleged later. Id. The court adopted a stricter test

for preference actions. Id. at 399. It concluded that a newly alleged transaction involving an

indirect payment to the creditor from a third party not identified in the original complaint did not

arise out of the conduct alleged for the transfers in the original complaint so it did not relate

back. Id.

       The court in MBC Greenhouse analyzed a similar set of cases and determined, like Austin

Driveway, that the key to applying the relation back test is whether the original complaint

alleged sufficient facts regarding a system or “scheme” of payments to provide notice that the

newly alleged transactions could be subject to recovery. 307 B.R. at 792-93. It found almost no

“commonality” between the transactions in the two complaints - the original complaint sought to

avoid six transactions totaling $2.8 million while the amended complaint identified 39

transactions totaling $7.9 million with only one transfer common to both complaints. The court

concluded that the new transactions did not relate back because the original complaint did not

give the defendant notice that they could potentially be recovered.

       Both the Austin Driveway and MBC Greenhouse courts recognized that if the complaint

had alleged facts regarding a common scheme into which the newly alleged transfers fit, the

result might be different. These courts attempted to balance “the interests of the defendants

protected by the statute of limitations with the preference expressed in the Federal Rules of Civil

Procedure in general, and Rule 15 in particular, for resolving disputes on the merits.” Krupski v.

Costa Crociere S.p.A., 560 U.S. 538, 550 (2010). But there is no bright line test or easy rule of

thumb; the allegations in each case must be carefully examined to determine whether Rule 15(c)

permits relation back.


                                                  9
Case 17-09308        Doc 1462      Filed 01/19/21 Entered 01/19/21 16:38:56               Desc Main
                                   Document     Page 10 of 11



3.      Amended Complaint

        Here, the original complaint alleged that four transfers totaling $11,120 specified in

Exhibit 1 to the complaint were preferential. It also alleged four fraudulent transfer claims, two

based on Illinois law and two based on 11 U.S.C. § 548. It did not identify any specific transfers

the trustee sought to avoid as fraudulent. Instead, it alleged only generally that “the Debtors”

made transfers of at least $76,355 between 2013 and 2017. Complaint, ¶ 38. In a section of the

complaint applicable to all claims, the trustee stated that he may learn of other transfers during

the 90 day period or other longer periods for which transfer can be avoided. The trustee then

purported to “reserve his right to amend” the complaint to include additional transfers.

Complaint, ¶ 20.

        The amended complaint eliminated the preference claim and the $11,120 of transfers

identified in Exhibit 1. It consolidated the two original claims for fraudulent transfer based on

constructive fraud into Count 1 and the two original claims for fraudulent transfer based on

actual fraud into count 2. It alleged that, during the four years between March 24, 2013 and

March 24, 2017, Mack paid the defendants a total of $107,804 as detailed in Exhibit 1.

Amended Complaint ¶ 81. None of the transfers in the exhibit to the amended complaint was

identified in the exhibit to the original complaint; all were alleged in for the first time in April

2020.

        In their motion to dismiss, the defendants argued that the claims based on the new

transfers are barred by the statute of limitations in 11 U.S.C. § 546(a), which required the trustee

to file his claims within two years after the petition was filed (March 24, 2017 for Mack). They

argued that each transfer is a separate transaction that must be timely pleaded. They cited only


                                                  10
Case 17-09308        Doc 1462     Filed 01/19/21 Entered 01/19/21 16:38:56               Desc Main
                                  Document     Page 11 of 11



Gerardo Leasing and did not discuss the law of relation back at all. The trustee did not contest

that the limitations period expired before the amended complaint was filed in April 2020. He

argued, however, that the amended complaint relates back to the original complaint under Rule

15(c), citing primarily U.S. Foods, Global Link, and Maxim Global. He contends that the

original complaint alleged that the trustee intended to avoid all transfers within 10 years of the

petition date and that the new transactions were part of the common course of conduct alleged in

the original complaint.

       The defendants did not file a reply brief. They could have made various arguments based

on a number of cases discussed above. The court will not make arguments for them that they did

not bother to make for themselves. The trustee’s argument that the new transactions relate back

because they are part of the fraudulent scheme he alleged in the original complaint is

unchallenged. The defendants have conceded the point for purposes of this motion. Their

motion to dismiss will be denied.2



Dated: January 19, 2021




       2
        The court does not, however, decide the issue of whether the new transactions relate
back on the merits. It only denies the motion to dismiss on this basis.

                                                 11
